Case 2:13-cv-04416-AB-FFM Document 121 Filed 09/17/20 Page 1 of 6 Page ID #:1789


    1    JENNIFER PASQUARELLA (SBN 263241)
           jpasquarella@aclusocal.org
    2    JESSICA KARP BANSAL (SBN 277347)
           jbansal@aclusocal.org
    3    MOHAMMAD TAJSAR (SBN 280152)
          mtajsar@aclusocal.org
    4    ZOË MCKINNEY (SBN 312877)
          zmckinney@aclusocal.org
    5    ACLU FOUNDATION OF SOUTHERN CALIFORNIA
         1313 W. 8th Street
    6    Los Angeles, CA 90017
         Phone: (213) 977-9500
    7    Facsimile: (213) 977-5299
    8    Attorneys for Plaintiffs
         (continued on next page)
    9
   10                      UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
   11                           WESTERN DIVISION
   12
   13                                              Case No. CV 13-04416 AB (FFMx)
          GERARDO GONZALEZ; et al.,
   14                                              Honorable André Birotte Jr.
                        Plaintiffs,
   15                                             PLAINTIFFS’ NOTICE OF
          vs.
                                                  SUPPLEMENTAL AUTHORITY
   16                                             IN SUPPORT OF PLAINTIFFS’
          IMMIGRATION AND CUSTOMS
          ENFORCEMENT; et al.,                    MOTION FOR COMPLIANCE
   17                                             AND LIMITED DISCOVERY
                        Defendants.               (DKT. 104) CURRENTLY
   18                                             UNDER SUBMISSION
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:13-cv-04416-AB-FFM Document 121 Filed 09/17/20 Page 2 of 6 Page ID #:1790


    1    BARRETT S. LITT (SBN 45527)
          blitt@kmbllaw.com
    2    LINDSAY B. BATTLES (SBN 262862)
          lbattles@kmbllaw.com
    3    KAYE, MCLANE, BEDNARSKI, & LITT
         975 East Green Street
    4    Pasadena, California 91106
         Telephone: (626) 844-7660
    5    Facsimile: (626) 844-7670
    6    CHRIS NEWMAN (SBN 255616)
          newman@ndlon.org
    7    NATIONAL DAY LABOR ORGANIZING NETWORK
         1030 S. Arroyo Pkwy, Suite 106
    8    Pasadena, CA 91105
         Telephone: (626) 799-2160
    9    Facsimile: (626) 799-3560
   10    MARK M. FLEMING, pro hac vice
          mfleming@heartlandalliance.org
   11    RUBEN LOYO, pro hac vice
          rloyo@heartlandalliance.org
   12    NATIONAL IMMIGRANT JUSTICE CENTER
         224 S. Michigan Avenue, Suite 600
   13    Chicago, IL 60604
         Telephone: (312) 660-1628
   14    Facsimile:(312) 660-1505
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:13-cv-04416-AB-FFM Document 121 Filed 09/17/20 Page 3 of 6 Page ID #:1791


    1            Plaintiff Gerardo Gonzalez, on behalf of the Probable Cause Subclass, files
    2    this notice of supplemental authority in support of his pending motion for
    3    compliance with the Court’s permanent injunction. Dkt. 104. On September 11,
    4    2020, the Ninth Circuit vacated the permanent injunction in this case and remanded
    5    to the district court for further fact finding. Gonzalez v. U.S. Immigration &
    6    Customs Enf’t, 2020 WL 5494324 (9th Cir. Sept. 11, 2020). Plaintiffs acknowledge
    7    that the Ninth Circuit’s decision moots Plainitff’s motion seeking ICE’s
    8    compliance with the injunction and limited discovery, even though the underlying
    9    issue of ICE’s failure to comply with an order of this Court remains. In the
   10    intervening weeks since the Court’s hearing on Plaintiffs’ motion, Plaintiffs have
   11    received additional information from law enforcement agencies affirming that
   12    NLETS is not a mechanism for cancellation of detainers, and even more troubling,
   13    that agencies did not even receive the NLETS message that ICE claims to have
   14    sent.
   15            In response to Plaintiffs’ motion for compliance, ICE stated that it issued
   16    2,225 “individual notices. . . to each LEA who had received [enjoined] detainers”
   17    via NLETS to accomplish the rescission of 28,659 detainers. Dkt. 115 at 4-5. It
   18    also stated that these messages further complied with the Court’s order that ICE
   19    “circulate[] to all state and local law enforcement agencies to whom ICE issues
   20    detainers” a notice “informing them of the contents of the Court’s ruling and its
   21    impact on detainers issued by ICE.” Id. at 5; see Roy Dkt. 574. In their motion and
   22    at the hearing on the motion, Plaintiffs argued that NLETS was not a vehicle to
   23    rescind detainers, because recission required ICE to issue cancelled I-247 forms,
   24    as has been its policy and practice for over two decades. Dkt. 104 at 4-6; Dkt. 116
   25    at 3-7. Plaintiffs cited examples of enjoined detainers that, months after the Court’s
   26    injunction, law enforcement agencies still believed to be active and valid. Dkt. 104
   27    at 5-6; Dkt. 116 at 7-8. Plaintiffs further noted there was no evidence that all law
   28    enforcement agencies receiving detainers use NLETS, nor that they would use

                                                   2
Case 2:13-cv-04416-AB-FFM Document 121 Filed 09/17/20 Page 4 of 6 Page ID #:1792


    1    NLETS in this manner. ICE responded that it was reasonable to use NLETS for
    2    this purpose because it had used NLETS once before to rescind detainers in the
    3    Moreno v. Napolitano litigation, Dkt. 115 at 4, but that statement was false, as no
    4    detainer rescission took place in Moreno. Dkt. 116 at 5; Dkt. 116-1 at ¶6, Exh. A.
    5          Following the hearing on Plaintiff’s motion, Plaintiff’s counsel sent out
    6    Public Records Act requests to numerous law enforcement agencies and state
    7    prisons that receive high volumes of detainers from the PERC. See Declaration of
    8    Jennifer Pasquarella ¶3, Exh. A (sample PRA request). Specifically, Plaintiff’s
    9    counsel requested information about whether the respective agencies use the
   10    NLETS platform to receive messages and, if so, whether they received any
   11    message from ICE “providing notification [this Court’s decision] and a list of
   12    individuals in [their] custody for whom ICE stated it had cancelled their I-247
   13    detainers.” Id. The responses Plaintiff’s counsel have thus far received to these
   14    record requests indicate that ICE’s message was not received at all, and thus that
   15    the enjoined detainers were not rescinded.
   16          Of those agencies that have responded to the records request, not a single
   17    one has confirmed receipt of ICE’s NLETS message. The State of New Jersey’s
   18    Department of Corrections responded that “no such message regarding Gonzalez
   19    v. ICE was received via NLETS. The Department does not use NLETS to cancel
   20    detainers.” Id. ¶9, Exh. F. The Southern California counties of Orange, Riverside
   21    and San Bernardino—which receive detainers 24 hours a day from the PERC, see
   22    Trial Exh. 101—responded noting that although they do have the capability to
   23    receive NLETS messages via the California Enforcement Telecommunications
   24    Systems (CLETS), they had not received any message like the one described in the
   25    request. See id. ¶5, Exh. B (Orange County Sheriff’s Department did not “locate[]
   26    any records responsive to [our] request” despite maintaining an archive of NLETS
   27    messages dating back 3 years); id. ¶6, Exh. C (Riverside County Sheriff’s
   28    Department “did not receive any such informational message” regarding the

                                                 3
Case 2:13-cv-04416-AB-FFM Document 121 Filed 09/17/20 Page 5 of 6 Page ID #:1793


    1    injunction in this case or cancelling detainers via NLETS despite accessing an
    2    archive of messages dating back to 1998); id. ¶8, Exh. E (San Bernardino Police
    3    Department could locate no responsive records). Orange County’s response is
    4    notable because Plaintiffs previously raised the example of an enjoined detainer
    5    the Orange County Sheriff’s Department continued to believe was valid months
    6    after the final judgment—that of Cesar Loza. See Dkt. 104 at 5; Dkt. 116 at 7. The
    7    OC Sheriff’s PRA response confirms that ICE never actually communicated
    8    anything to the OC Sheriff about the rescission of Loza’s detainer, whether via
    9    NLETS or otherwise, despite ICE’s contrary claims to this Court. See Dkt. 115 at
   10    13 (“[T]he Court cannot hold ICE responsible for the Orange County Sheriff’s
   11    failure to recognize the rescission of Mr. Loza’s detainer.”). Similarly, the
   12    Riverside Police Department responded that while they receive NLETS messages
   13    through CLETS and archive such messages for three years, they “were unable to
   14    find any messages regarding ICE” from February 5, 2020 to the present. Id. ¶7,
   15    Exh. D. And in response to an informal query, the Contra Costa Sheriff’s
   16    Department stated that it did not receive any message over NLETS from ICE about
   17    the cancellation of detainers or this Court’s injunction. Id. ¶12, Exh. I (“Although
   18    we do receive communication via NLETS, no one has ever seen a teletype or
   19    message like the one you sent.”). Several other PRA requests are still outstanding.
   20    Id. ¶¶3-4.
   21          The PRA responses further demonstrate that ICE not only did not rescind
   22    the enjoined detainers, which required sending the canceled I-247 forms, but that
   23    many agencies did not even receive the message ICE claimed it sent over NLETS
   24    to effectuate rescission and notice of the Court’s injunction.
   25          This Court has a continuing interest in ensuring that its orders are adhered
   26    to. Although Plaintiffs acknowledge that their motion for compliance may now be
   27    moot, ICE’s violation of an order of this Court, and its apparent misrepresentations
   28    about it, is a matter of continuing concern.

                                                  4
Case 2:13-cv-04416-AB-FFM Document 121 Filed 09/17/20 Page 6 of 6 Page ID #:1794


    1
    2                                       Respectfully submitted,

    3
         Dated September 17, 2020            /s/ Jennifer Pasquarella
    4
                                            JENNIFER PASQUARELLA
    5                                       Counsel for Plaintiffs
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             5
